NO. 07-07-0236-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                    JULY 6, 2007
                          ______________________________

                                 KEITH WAYNE PARR,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;

                   NO. 17513-C; HON. ANA ESTEVEZ, PRESIDING
                        _______________________________

                               ORDER OF DISMISSAL
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Keith Wayne Parr, appeals his conviction for possession of a controlled

substance in a drug-free zone. The certification of right to appeal executed by the trial

court states that “this criminal case is a plea-bargain case and the Defendant has NO right

of appeal” and “the defendant has waived the right of appeal.” This circumstance was

brought to the attention of appellant, and opportunity was granted him to obtain an

amended certification entitling him to appeal. No such certification was received within the
time we allotted. Having received no certification authorizing an appeal, we dismiss the

appeal per Texas Rule of Appellate Procedure 25.2(d).

      The appeal is dismissed.


                                               Per Curiam

Do not publish.




                                           2